DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed April 21, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE INCLUDING SUBSTRATE WITH POLYMERIC FILMS.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2005/0253506 A1) in view of Chen et al. (US 2005/0242398 A1). 
In regard to claim 1, Tsai et al. teach a display device comprising:  a base substrate 200 including a first polymeric film; an active pattern 255/256 on the base substrate 200 and including a first channel region 255; and a first gate electrode 250 overlapping the first channel region 255 (Figure 3, page 3, paragraphs [0044]-[0046]).
In regard to claim 3, Tsai et al. teach a light-emitting element 105, wherein a driving transistor 221/250/251/255/256 defined by the first channel region 255 and the first gate electrode 250 is configured to provide a driving current to the light-emitting element 105, wherein a source terminal or a drain terminal of a switching transistor defined by the second channel region and the second gate electrode is electrically connected to a source terminal or a drain terminal of the driving transistor (See Figure 1) (Figures 1 and 2e, pages 3-4, paragraphs [0035]-[0039]).
In regard to claim 4, Tsai et al. teach the second gate electrode configured to receive an emission control signal (Figures 1 and 2e, pages 3-4, paragraphs [0035]-[0039]).
In regard to claim 5, Tsai et al. teach the light-emitting element 105 including an (See page 2, paragraph [0033]) organic light-emitting diode (Figure 2e, pages 3-4, paragraphs [0035]-[0039]).
In regard to claims 6-7, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
However, Tsai et al. fail to teach a first thickness in a first area overlapping the first channel region and a second thickness, which is smaller than the first thickness, in a second area different from the first area.
In regard to claim 1, Chen et al. teach a first thickness (right portion of 200) in a first area 204 overlapping the first channel region (in 204) and a second thickness (left portion of 200), which is smaller than the first thickness (right portion of 200), in a second area 202 different from the first area 204 (Figure 2e, pages 3-4, paragraphs [0035]-[0039]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the display device structure as taught by Tsai et al. with the device having a first thickness in a first area overlapping the first channel region and a second thickness, which is smaller than the first thickness, in a second area different from the first area as taught by Chen et al. to decrease to concern for leakage current (page 1, paragraph [0003]).
In regard to claim 2, Chen et al. teach a second gate electrode (in 202) overlapping a second channel region (in 202) of the active pattern (in 202), wherein the second area 202 overlaps the second channel region (in 202) (Figure 2e, pages 3-4, paragraphs [0035]-[0039]).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of polymeric films, opening, adhesion-enhancing layer, barrier layer, field-blocking pattern and channel region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Hong (US 2015/0269902 A1)		Hsueh et al. (US 2005/0189535 A1)
Jeong et al. (US 2018/0090698 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
July 20, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822